Case 2:19-cv-07076-JAK-GJS Document 244 Filed 07/08/20 Page 1 of 4 Page ID #:5037




 1   RITA M. HAEUSLER (SBN 110574)
     rita.haeusler@hugheshubbard.com
 2
     HUGHES HUBBARD & REED LLP
 3   1999 Avenue of the Stars, 9th Floor
     Los Angeles, California 90067
 4
     Telephone: (213) 613-2800
 5   Facsimile: (213) 613-2950
 6   Attorneys for Plaintiff/Counter-Defendant WAG ACQUISITION, L.L.C.
 7   [Additional Counsel for Plaintiff/Counter-Defendant on Next Page]
 8   FRANK M. GASPARO (Admitted Pro Hac Vice)
 9   fmgasparo@venable.com
     RALPH A. DENGLER (Admitted Pro Hac Vice)
10   radengler@venable.com
11   ANDREW P. MACARTHUR (SBN 324997)
     apmacarthur@venable.com
12   VENABLE LLP
13   1270 Avenue of the Americas, 24th Floor
     New York, New York 10020
14   Tel: (212) 307-5500
15   Fax: (212) 307-5598
16   Attorneys for Defendant/Counter-Claimant MULTI MEDIA, LLC
     [Additional Counsel for Defendant/Counter-Claimant On Next Page]
17
                                UNITED STATES DISTRICT COURT
18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     WAG ACQUISITION, L.L.C.,                       Case No. 2:19-cv-07076-JAK (GJSx)
20                                                  [Honorable John A. Kronstadt]
                   Plaintiff,
21
             vs.
22                                                  JOINT STATUS REPORT
     MULTI MEDIA, LLC,
23
                   Defendants.
24
             Pursuant to the Court’s April 8, 2020 Order (Dkt. No. 243), Plaintiff, WAG
25
     Acquisition, L.L.C. (“Plaintiff” or “WAG”) and Defendant, Multi Media, LLC
26
     (“Defendant” or “Multi Media”), by and through their respective attorneys, hereby
27
     submit this Joint Status Report.
28                                              1
                                        JOINT STATUS REPORT
     97381991_2
Case 2:19-cv-07076-JAK-GJS Document 244 Filed 07/08/20 Page 2 of 4 Page ID #:5038




 1           The parties continue to await a decision from the Patent Trial and Appeal Board
 2   (“PTAB”) after remand from the Federal Circuit in inter partes review proceedings
 3   regarding one of the asserted patents, U.S. Patent No. 8,122,141 in case No. IPR2016-
 4   01238.
 5           Unless otherwise directed by the Court, the parties will provide a further joint
 6   status report on the earlier of October 6, 2020 or within five days of a decision by the
 7   PTAB, pursuant to Dkt. No. 243.
 8
 9   DATED: July 8, 2020                  RITA M. HAEUSLER
                                          HUGHES HUBBARD & REED LLP
10
11                                        RONALD ABRAMSON
                                          ARI J. JAFFESS
12                                        DAVID G. LISTON
13                                        ALEX G. PATCHEN
                                          MORD MICHAEL LEWIS
14                                        LISTON ABRAMSON LLP
15
                                          By:/s/ Rita M. Haeusler
16                                                         Rita M. Haeusler
17                                          Attorneys for Plaintiff/Counter-Defendant
                                                   WAG ACQUISITION, L.L.C.
18
     DATED: July 8, 2020                  FRANK M. GASPARO
19
                                          RALPH A. DENGLER
20                                        ANDREW P. MACARTHUR
                                          SARAH S. BROOKS
21
                                          VENABLE LLP
22
                                          By:/s/ Ralph A. Dengler
23
                                                        Ralph A. Dengler
24                                          Attorneys for Defendant/Counter-Claimant
                                                      MULTI MEDIA, LLC
25
26   *Counsel for WAG Acquisition, L.L.C., Rita M. Haeusler, hereby attests that
     concurrence in the filing of this document has been obtained from each of the other
27
     Signatories, which shall serve in lieu of their signatures on this document.
28                                               2
                                         JOINT STATUS REPORT
     97381991_2
Case 2:19-cv-07076-JAK-GJS Document 244 Filed 07/08/20 Page 3 of 4 Page ID #:5039




 1   [ADDITIONAL COUNSEL FOR PLAINTIFF/COUNTER-DEFENDANT]

 2   RONALD ABRAMSON (Admitted pro hac vice)
 3   ron.abramson@listonabramson.com
     ARI J. JAFFESS (Admitted pro hac vice)
 4   ari.jaffess@listonabramson.com
 5   DAVID G. LISTON (Admitted pro hac vice)
     david.liston@listonabramson.com
 6   ALEX G. PATCHEN (Admitted pro hac vice)
 7   alex.patchen@listonabramson.com
     MORD MICHAEL LEWIS (Admitted pro hac vice)
 8   michael.lewis@listonabramson.com
 9   LISTON ABRAMSON LLP
     The Chrysler Building
10   405 Lexington Ave., 46th Floor
11   New York, New York 10174
     Tel: (212) 257-1630
12   Fax: (917) 633-5568
13   Attorneys for Plaintiff
     WAG ACQUISITION, L.L.C.
14
15
     [ADDITIONAL COUNSEL FOR DEFENDANT/COUNTER-CLAIMANT]
16
17   SARAH S. BROOKS (SBN 266292)
     VENABLE LLP
18   ssbrooks@venable.com
19   2049 Century Park East, Suite 2300
     Los Angeles, California 90067
20   Tel: (310) 229-9900
21   Fax: (310) 229-9901
22   GAVIN KENNETH SNYDER
23   gavinsnyder@quinnemanuel.com
     QUINN EMANUEL URQUHART
24
      AND SULLIVAN LLP
25   600 University Street, Suite 2800
     Seattle, Washington 98101
26
     Tel: (206) 905-7000
27   Fax: (206) 905-7100
28                                          3
                                    JOINT STATUS REPORT
     97381991_2
Case 2:19-cv-07076-JAK-GJS Document 244 Filed 07/08/20 Page 4 of 4 Page ID #:5040




 1
     JOSEPH M PAUNOVICH
 2   joepaunovich@quinnemanuel.com
 3   QUINN EMANUEL URQUHART
      AND SULLIVAN LLP
 4   865 South Figueroa Street, 10th Floor
 5   Los Angeles, California 90017-2543
     Tel: (213) 443-3000
 6   Fax: (213) 443-3100
 7
     Attorneys for Defendant/Counter-Claimant
 8   MULTI MEDIA, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           4
                                     JOINT STATUS REPORT
     97381991_2
